Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to claims received 07/02/2021. Claims 1, 8, 15, 21, 23, and 26 are amended. Claims 1, 4-8, 11- 15 and 18-26 are pending.

Response to Arguments
	Regarding the applicant’s arguments directed at the rejection of claims 1, 8, and 15. 
	The applicant argues on page 9 that Roy does not disclose “extracting textual data from the document”. Examiner respectfully points out that Roy was not mapped as disclosing the argued claim limitation. 
	Applicant further argues on page 9, that Dass does not teach the document is from a user device, and therefore does not teach the extraction process, examiner respectfully disagrees for the following reasons:
	The combination of Roy and Dass teach the claim limitations:
	Roy teaches the providing a document from the user device and suggests the textual extraction:
	(2) Roy does not teach extraction of text but the examiner notes a few further things:
		(a) The examiner in hopes to advance prosecution brought in Dass. But the examiner respectfully points out that conversion includes the step of extraction (though not explicitly recited in Roy). Please refer to following document from 2015 (https://support.sas.com/documentation/onlinedoc/dfdmstudio/2.5/dmpdmsug/Content/dfDMStd_Task_DocConvExtract.html) teaching the following (a) converting a document from one format into another, and further (b) how file conversion includes an extraction process, and (c) the extraction process is explicitly shown as for textual extraction in the conversion process. 
		 (b) Dass teaches extracting textual data from a personal document (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 32. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130); creating an HTML format version of the document comprising the textual data (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 32. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130 and creates an HTML file from the extracted text).
	That is (1) Roy suggests the extraction for a document provided by the user device but does not explicitly teach it, and (2) Dass teaches the textual extraction from documents on a browser.

	Regarding applicants arguments on page 10 directed at Roy being the only reference teaching co-browsing. Roy is the only reference required to teach co-browsing and includes document manipulation which brings in the suggestion for added references directed at document manipulation, which in turn was the reason for combination.

	Regarding applicants arguments on page 10 directed at URL added for applicants clarification https://www.howtogeek.com/361463/how-to-reduce-the-size-of-a-word-document-apart-from-compressing-images/
	The applicant argues that the date on the website cannot be used for 103 purposes to establish the date the website was accessible to the public. Examiner respectfully disagrees as entering the above URL into Waybackmachine, an internet archive, shows a snapshot of public availability dating back to 2018. Therefore it was publicly available prior to the effective filing date of the application. 

	Regarding the applicants arguments on page 10 directed at claim 7:
	For purposes of advancing prosecution examiner enters Condie (US Patent Application 2013/0117008), hereby known as Condie. teaches shows wherein converting the HTML format version of the document to the different file type version of the document comprises restoring styling elements from the document to the HTML format version of the document to create the different file type version of the document (0022; 0025; the system converts a document to HTML format version, removes all formatting, structure, and styling options, and after completion of tasks of the text data converts the HTML format back to the original format by reconstructing the document to its original styling and format)
	The applicant argues that Li does not disclose the claim limitations of claim 7, the examiner respectfully disagrees for the following reasons:
	The claim is broad in its claim language. The word convert by definition is (to cause change in form, character, or function), the claim is directed at the HTML format version styling elements being restored, but the HTML format version having restored styling is still an HTML format document, and not a different file type. Therefore what is being claimed is the applicant defining converting to be restoring styling to an HTML document, therefore Li teaching restoring CSS style to an html document is the recited functionality of the claim. If the applicant is intending to claim something else, applicant advises amending the claim to more clearly define the desired functionality. 
	 
	Regarding applicants arguments directed at claim 22, applicant argues that Prietas was not cited in the heading. By way of dependency Prietas is inherited, the repetitive recitation is for added clarity. New heading has been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US Patent 7,149,776), hereby known as Roy, in view of Dass (US Patent 9,607,105), hereby known as Dass.

Regarding claim 1, Roy teaches a computer-implemented method for enabling document sharing in a co- browsing session (Roy: Abstract. Col 4 line 65 — Col 5 line 1. Each participant of a co- browsing session can collaborate and share a document), the method comprising performing operations as follows on a processor of a computer system: 
generating a graphical user interface (GUI) of the co-browsing session configured to display on a user device (Roy: Fig. 1 ‘102’, ‘104’, Abstract, Col 5 lines 11 — 14 and lines 41 - 44. Each co-browsing attendee views the shared content utilizing a web browser 102 104 with graphical user interface);
receiving a document to be shared in the co-browsing session from the user device via a network location (Roy: Fig. 1 ‘102’, ‘104’, ‘140’, Abstract, Col 5 lines 3 — 10 and 15 - 20, Col 10 lines 11-16. The Conversion server 140 receives a Microsoft Office formatted document from a host attendee 102 which is to be shared among the co-browsing collaboration session attendees 104 over the internet);
creating an HTML format version of the document comprising textual data, wherein the HTML format version of the document is of a reduced file size as compared to the received document to be shared; (Examiner respectfully notes that converting a Microsoft word document to HTML is a well-known method to reduce file size prior to the effective filing date of the application, this document dated to Aug 24th 2018 ( https://www.howtogeek.com/361463/how-to-reduce-the-size-of-a-word-document-apart-from-compressing-images/ ) teaches “We tried this on our 721 KB DOCX file, and it converted it to a 383 KB HTML file” therefore the teachings of Roy to convert the document from a Microsoft Office application such as Microsoft word to HTML would lead to a reduce file size) (Roy: Fig. 1 ‘140’, ‘142’, Col 5 lines 3 — 10, Col 10 lines 11 - 16. The Microsoft Office formatted document received by the Conversion server 140 is converted to (i.e. creates an) HTML format file by the conversion module 142); and 
appending the HTML format version of the document to the GUI of the co-browsing session, wherein the GUI of the co-browsing session is configured to dynamically display the HTML format version of the document on the user device (Roy: Abstract, Col 3 line 61 — Col 4 line 3, Col 5 lines 3 — 10, Col 13 line 17 — Col 14 line 17. The document converted into HTML format is provided to the co-browsing session to be shared among the collaboration attendees utilizing web browsers. Dynamic Hypertext Markup Language (DHTML) is utilized to provide dynamic web page for viewing of the shared web interface for co-browsing).
wherein the HTML format version of the document is editable by a plurality of user devices participating in the co-browsing session. (Roy: Col 2 lines 44-67; Col 5 lines 21-40; editing, annotating, or manipulating by the co-browsing users, the documents, include HTML documents shared and displayed between the users of the co-browsing session)
Roy fails to expressly disclose extracting textual data from the document; creating an HTML format version of the document comprising the extracted textual data, 
However in the same field of endeavor, Dass shows extracting textual data from the document; (i.e., personal document) (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 34. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130);
creating an HTML format version of the document comprising the extracted textual data, (Dass: Fig. 1 ‘114’, ‘130’, Col 1 lines 27 — 30, Col 4 lines 26 — 34. The text extraction module 114 extracts text from a content item such as a personal document received from the publishing service 130 and creates an HTML file from the extracted text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy with the extracting textual data of Dass because in doing so provides for an enhanced communication system by allowing words to be extracted and analyzed from a Microsoft Word document in order to analyze the context or semantics of text and words providing a repository of text to assist in searching.

Regarding claim 5, Roy and Dass show the method of claim 1, further comprising receiving authorization from the user device to enable a second user device to edit the HTML format version of the document (Roy: Col 2 lines 59 — 64, Col 3 lines 61 — 65, Col 6 lines 30 — 34. Communications manager 230 includes an authorization manager to enable a co-browser attendees to edit a shared HTML document).

 	Claims 8 and 15 recite substantially the same features as claim 1 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 12 and 19 recite substantially the same features as claim 5 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass applied to claims 1, 8 and 15 above, and further in view Zarzar (US Patent Application 2009/0006454), hereby known as Zarzar.

Regarding claim 4, Roy and Dass show the method of claim 1.
Roy and Dass fail to expressly disclose wherein the GUI is configured to dynamically display the HTML format version of the document in a modal window on the user device.
However, in the same field of endeavor, Zarzar shows wherein the GUI is configured to dynamically display the HTML format version of the document in a modal window on the user device (Zarzar: Fig. 4 ‘400’, [0042]. Dynamic HML (DHTML) is used to generate and display a modal dialog in a web based browser window (i.e. dialog box 400)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the modal window of Zarzar because in doing so provides for a more efficient web interface allowing the user to avoid interrupting the workflow on the main window.

 Claims 11 and 18 recite substantially the same features as claim 4 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass applied to claims 5, 12 and 19 above, and further in view Skwirblies (US Patent 7,581,175), hereby known as Skwirblies.

Regarding claim 6, Roy and Dass show the method of claim 5.
Roy and Dass fail to expressly disclose further comprising converting the HTML format version of the document to a different file type version of the document and transmitting the different file type version of the document to the second user device 
However, in the same field of endeavor, Skwirblies shows further comprising converting the HTML format version of the document to a different file type version of the document and transmitting the different file type version of the document to the second user device (Skwirblies: Abstract, Col 4 line 58 — Col 5 line 38. HTML file is converted into PDF format. PDF format file can be saved and sent to other users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy and Dass with the converting of Skwirblies because in doing so allows for an expanded environment for the user to utilize the document information such as in an Adobe application environment.

Claims 13 and 20 recite substantially the same features as claim 6 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 7, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, Dass and Skwirblies as applied to claims 6 and 13 above, and further in view of Condie (US Patent Application 2013/0117008), hereby known as Condie.

Regarding claim 7, Roy, Dass and Skwirblies show the method of claim 6.
Roy, Dass and Skwirblies fail to expressly disclose wherein converting the HTML format version of the document to the different file type version of the document comprises restoring styling elements from the document to the HTML format version of the document to create the different file type version of the document
However, in the same field of endeavor, Condie teaches shows wherein converting the HTML format version of the document to the different file type version of the document comprises restoring styling elements from the document to the HTML format version of the document to create the different file type version of the document (0022; 0025; the system converts a document to HTML format version, removes all formatting, structure, and styling options, and after completion of tasks of the text data converts the HTML format back to the original format by reconstructing the document to its original styling and format)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy, Dass and Skwirblies with the restoring styling elements of Condie because in doing so allows the document to have styling information such as layout, colors and fonts restored to a default setting for the HTML web page with a smaller area providing a more efficient web interface.

Claims 14 and 25 recite substantially the same features as claim 7 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roy, Dass as applied to claims 1 and 8, and further in view of Priestas et al (US 20190005012 A1)

Regarding claim 21, Roy in view of Dass teach the method of claim 1, and is disclosed above, 
Roy in view of Dass do not explicitly comprising extracting styling information from the document and saving the extracted styling information in memory separate from the extracted textual data, wherein the styling information comprises information associated with one or more of bold formatting, italic formatting, underlined formatting, superscript formatting, subscript formatting, left-aligned formatting, right-aligned formatting, centered formatting, justified formatting, images, header information, footer information, and hyperlink information.
In an analogous art Priestas teaches extracting styling information (markup tags) from the document (document) and saving (storing) the extracted styling information in memory separate from the extracted textual data (0032-0033; saving separately, as separate mark-up from OCR text), (0040; extracting text and styling information of the document and storing them separately see 0032-0033; 0039; for more in depth teachings)
wherein the styling information comprises information associated with one or more of bold formatting (0032; Bold styling), italic formatting, (0032; Italicized format) underlined formatting, (0032; underlined) superscript formatting, subscript formatting, left-aligned formatting, right-aligned formatting, centered formatting, (0091; center alignment) justified formatting, images, header information, footer information, and hyperlink information (0032; 0039; styling information including bold, italicized, underlines, font colors, 0091; alignment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Roy in view of Dass to explicitly include storing the text and styling information separately as is taught by Priestas
The suggestion/motivation for doing so is to be able to better preserve document construction

Claims 23 recite substantially the same features as claim 21 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.



Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass and Priestas as applied to claims 15, 21, and further in view of Condie (US Patent Application 2013/0117008), hereby known as Condie.

Regarding claim 22, Roy and Dass and Priestas show the method of claim 21
Roy teaches receiving (by the system in Fig 1) an edited version (user edits) of the HTML format version of the document (HTML documents) comprising an edit by one of the plurality of user devices participating in the co-browsing session; (edited by users in the co-browsing session) (Roy: Col 2 lines 44-67; Col 5 lines 21-40; editing, annotating, or manipulating by the co-browsing users, the documents, include HTML documents shared and displayed between the users of the co-browsing session)
Roy and Dass and Priestas fail to expressly disclose and generating an updated version of the document by combining the extracted styling information and the edited version of the HTML format version of the document.
However in the same field of endeavor Condie teaches and generating an updated version of the document (translated version of the document) by combining (reconstructing) the extracted styling information (removed styling for the document) and the edited version (translated version) of the HTML format version of the document (0022; 0024-0025; the system converts a document to HTML format version, removes all formatting, structure, and styling options, and edits the document by translating the text and then converts the translated HTML format back to the original format by reconstructing the document to its original styling and format)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy, Dass and Priestas with the restoring styling elements of Condie because in doing so allows the document to have styling information such as layout, colors and fonts restored to the default of the document without having the styling lost

Claim 24 recite substantially the same features as claim 22 and is distinguishable only by their statutory category (Method/System/Computer Program Product), and is accordingly rejected on the same basis.

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roy and Dass as applied to claims 15 and further in view of Condie (US Patent Application 2013/0117008), hereby known as Condie.

Regarding claim 26, Roy and Dass show the computer program product of claim 15.
Roy teaches wherein the steps further comprise: receiving an edited version of the HTML format version of the document comprising an edit by one of the plurality of user devices participating in the co-browsing session; (edited by users in the co-browsing session) (Roy: Col 2 lines 44-67; Col 5 lines 21-40; editing, annotating, or manipulating by the co-browsing users, the documents, include HTML documents shared and displayed between the users of the co-browsing session)
Roy and Dass fail to expressly disclose and generating an updated version of the document by combining the extracted styling information and the edited version of the HTML format version of the document.
However in the same field of endeavor Condie teaches and generating an updated version of the document (translated version of the document) by combining (reconstructing) the extracted styling information (removed styling for the document) and the edited version (translated version) (0022; 0024-0025; the system converts a document to HTML format version, removes all formatting, structure, and styling options, and edits the document by translating the text and then converts the translated HTML format back to the original format by reconstructing the document to its original styling and format)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the generating a GUI of Roy, Dass with the restoring styling elements of Condie because in doing so allows the document to have styling information such as layout, colors and fonts restored to the default of the document without having the styling lost


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20180267940 A1): [0064] Therefore, in the case of “1234567890” which are the plurality of objects included in the markup language based document displayed through the second browser of the client terminal 132 of the second user 122, the style may be applied in such a manner that the style of “12345678” is set as “font 1” in “12345678” and the style of “90” is set as “font 2”.
[0065] Simultaneously thereto, when the client terminal 131 of the first user 121 receives the editing command bundle from the document collaboration apparatus 110 for supporting simultaneous editing of styles for objects, the client terminal 131 of the first user 121 may set the style of the at least one second object as the second style based on the second editing command included in the editing command bundle and reset the style of the at least one duplicated object as the first style based on the third editing command included in the editing command bundle, with respect to the markup language based document in which the at least one first object is set as the first style according to the first editing command.
[0066] In this regard, when the client terminal 131 of the first user 121 receives the editing command bundle to sequentially execute the second editing command and the third editing command from the document collaboration apparatus 110 for supporting simultaneous editing of styles for objects, the client terminal 131 of the first user 121 may first verify the at least one second object “4567890” based on the positional information of the at least one second object “4567890” included in the second editing command, verify “font:font 2” which is the attribute value of the second style included in the second editing command and thereafter, change the font of the at least one second object “4567890” to “font 2” according to the editing execution command “update” included in the second editing command, with respect to the markup language based document in which the at least one first object “12345678” is set as the first style “font 1” as shown in reference numeral 213.

Hopkins et al. (US 10685032 B2):  One of the difficulties in expressing rich documents, and being able to reconstruct a reasonable facsimile of the original document, is the necessity to maintain some information about formatting, hyperlinking, and semantic relationships. For example, whether text is bold or italicized, superscripted or subscripted, or if a certain portion of text refers to a specified topic. In order to accomplish this, the invention uses a text container class, that has an attribute pointing to the literal, unadorned string, along with a collection of annotations that describe formatting and linking information. This means that when it is desirable to indicate that a document or section has a title, the invention is pointing to a complex resource rather than a string literal, so it can't directly apply the dcterms:title predicate. Instead, it points to a resource of type cnt:ContentAsText, which then points to the literal string using the cnt:chars predicate. The invention can infer the dcterms:title property to be this literal. FIGS. 32 through 53 are screen shots illustrating an embodiment of an editing user interface according to the invention; This above presented transclusion guide illustrates a specific example of creating tailored documents that assembles sections from multiple linked specifications. This process of transclusion allows the user to tailor documents to specific purposes. Advantages of the tailored composition (or tailored document) include the dynamic nature of the transcluded sections whereby and changes made in the referenced documents are automatically reflected in the tailored composition without the need for any retyping. According to the invention, tailored compositions may be created and shared through collaboration.

Ong (US 20030182450 A1): [0075] As an example of restoring features when converting from a small device document format to an office document format, consider the case where a small device format does not support lists. When converting the document from the office document format to the small device document format, the list items may each be converted to an individual paragraph. When converting the document back to the office document format, the list features may be restored from the paragraphs by using the original formatting information of the server document. In one embodiment, if the paragraphs have been modified (e.g. if text has been added after one of the paragraphs), the conversion process may use heuristics to interpret how to convert the modified paragraphs.

Coven et al. (US 20190108419 A1) [0067] As an illustrative example, an OCR Skill module may be configured to process images of documents (e.g., in .pdf format) uploaded to a cloud-based collaboration platform 414 to identify and extract textual information.
	
Radich et al. (US 20180012032 A1) [0254]  The server application also comprises a file converting module that is operable to process and covert uploaded encrypted data files into a file format (browser-viewable file format) which can be directly displayed in a conventional web browser without requiring any proprietary software, such as for example Microsoft Word in the context of electronic documents, to be installed on the electronic user device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451